Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with Mr. Jason Swartz on Monday January 10, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Cancelled)

2.	(Currently Amended)	A fluid control system comprising a servicing tool set and at least one valve assembly comprising an actuator and a valve operationally engageable therewith;
each valve comprising
a valve body; 
each actuator comprising an actuator body having an upper base and side walls;
wherein each actuator body is engageable with a valve body, and
wherein the system is configured to allow:
engaging the servicing tool set with the actuator, and  

the at least one valve assembly comprising at least one Normally Closed (NC) valve;
wherein the NC valve is configured to allow activating an actuator engaged therewith with pressurized fluid and thereby opening the NC valve;
wherein the servicing tool set comprises a ratchet and at least one socket with a vertical slot formed along one side, the at least one socket engageable with the ratchet and with at least one actuator body, and
wherein activating the actuator is via the ratchet, and wherein the at least one socket has at least one elastically biased prong capable of firmly engaging the actuator, each prong comprising a substantially rectangular body and two ends, and wherein each of the two ends comprises a radially inwardly extending tooth.

3.	(Cancelled)

4.	(Original)	The system of claim 2, wherein the ratchet is configured to allow a pressurized fluid tube to be connected thereto, and pressurized fluid within the tube to pass via the ratchet into the actuator.

5.	(Original)	The system of claim 4, wherein the actuator body has a manual override and the socket has sufficient length L to reach an engagement region of the actuator body.

6.	(Cancelled)

7.	(Cancelled)

8.	(Cancelled)

9.	(Cancelled)

10.	(Cancelled)

11.	(Cancelled)

12.	(Cancelled)

13.	(Cancelled)

14.	(Cancelled)

15.	(Cancelled)

16.	(Currently Amended)	The system of claim [[13]] 2, wherein the body of the at least one of elastically biased prongs comprises a bulge.

17.	(Cancelled)

18.	(Currently Amended)	The system of claim [[13]] 2, wherein the socket further comprises an aperture allowing applying pressure on the at least one elastically biased prong.

2, the at least one elastically biased prong further comprising a corner between at least one end and the body, the system configured to allow applying pressure on the corner facilitating release of the socket from engagement with the actuator.

20.	(Currently Amended)	The system of claim [[13]] 2, the socket further comprising at least one hole allowing inserting a screw through the socket and onto the at least one elastically biased prong.

21.	(Previously Presented)	The system of claim 20, wherein said at least one hole is a slot configured to allow affixing the prongs with a screw to adjust the socket’s dimensions for various actuator sizes.

22.	(Cancelled)

23.	(Cancelled)

24.	(Cancelled)

25.	(Cancelled)

26.	(Cancelled)

27.	(Currently Amended)	The system of claim [[13]] 2, wherein[[,]] the socket further includes at least a second elastically biased prong having a substantially rectangular body installed such that a long side of the body is adjacent to a long side of the body of the at least one elastically biased prong.

28.	(Currently Amended)	The system of claim 2, wherein the socket further includes at least a second prong having a substantially rectangular body installed such that a long side of the body is adjacent to a long side of the body of the at least one elastically biased prong.

29.	(New)		A fluid control system comprising a servicing tool set and at least one valve assembly comprising an actuator and a valve operationally engageable therewith;
each valve comprising
a valve body;
each actuator comprising an actuator body having an upper base and side walls;
wherein each actuator body is engageable with a valve body, and
wherein the system is configured to allow:
engaging the servicing tool set with the actuator, and
subsequently applying torque to an actuator body engaged with a valve body and thereby disengaging the actuator body from the valve body;
the at least one valve assembly comprising at least one Normally Closed (NC) valve;
wherein the NC valve is configured to allow activating an actuator engaged therewith with pressurized fluid and thereby opening the NC valve;
wherein the servicing tool set comprises a ratchet and at least one socket with a vertical slot formed along one side, the at least one socket engageable with the ratchet and with the actuator body, and
the ratchet, and wherein the at least one socket has at least one elastically biased prong capable of firmly engaging the actuator, each prong comprising a substantially rectangular body and two ends, and wherein at least one of the two ends comprises a radially inwardly extending tooth configured to slide under a portion of the actuator body.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
January 12, 2022						Primary Examiner, Art Unit 3723